Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
Applicant’s amendments to the claims filed on 07/27/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 13-14, 18, 32-33 and 37 has /have been amended with no new matter added.  Accordingly, claims 1-39 are pending in the application.  An action on the merits for claims 1-39 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, 17-18, 20-22, 28-31, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of McKee et al. (US 2015/0181655 A1).  
Regarding Independent Claim 1, Goldberg et al. disclose a modular cooking apparatus, comprising:
a housing (oven rack system 100, Figs 1A-3, [0095]) having a first interchangeable cooking module and a second interchangeable cooking module (a plurality of oven slots 110, Fig 1A, [0095]);
a first oven (separate loadable ovens 102, Figs 1A-3, [0095]) contained within said first interchangeable cooking module;
a second oven (separate loadable ovens 102, Figs 1A-3, [0095]) contained within said second interchangeable cooking module, wherein said second oven is different from said first oven (see Figs 1A-3);
a control panel (display panel 120…by the on-board control system 312, Fig 3, [0120]; 312…require that the user provide an input, [0158]) on said housing for receiving cooking inputs;
a controller within said housing for controlling said first and second interchangeable cooking modules (provide cooking commands the control the heating elements 126 within each of the ovens 102, [0153]), wherein said controller includes a memory (at least one processor and at least one processor-readable medium communicatively coupled to the at least one processor, [0005]; Clearly, the controller needs memory during the execution of commands) for storing:
a food entry table containing a list of types of food items to be cooked within said modular cooking appliance and their respective cook settings (312 may provide commands that control the length-wise movement… the vertical movement of the transfer robot platform 370, [0154]; the oven 102 containing the food item… acknowledging a prompt on a computer screen, [0158], Fig 3; Clearly, the modular cooking apparatus of Goldberg et al. can have “a food entry table containing a list of types of food items to be cooked within said modular cooking appliance and their respective cook settings” as claimed); and
a single power plug for receiving electrical power from a wall outlet (the common electrical power distribution bus on the oven rack system 100 includes an external electrical interface 132 that provides power of the oven rack system from ta power outlet 324, [0121], Fig 5).
Goldberg et al. disclose the invention substantially as claimed and as discussed above; except, a maximum current drawn table containing, for each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already), the maximum current drawn by an oven when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102);
McKee et al. teach a maximum current drawn table (table B includes example configurations of modes of operation for oven 100 controlled by the controller, [0091]; Clearly, table B of can have “a maximum current drawn table” as claimed) containing, for each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already), the maximum current drawn by said oven (see details in Table B) when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. with McKee et al.’s further teaching of a maximum current drawn table containing, for each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already), the maximum current drawn by an oven when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102) because McKee et al. teach, in Para. [0099], that an excellent cooking chamber which is adapted to receive a food product or other item to by heated to be placed on a support for a desired heating way.
Regarding Independent Claim 21, Goldberg et al. disclose a modular cooking apparatus, comprising:
a housing (oven rack system 100, Figs 1A-3, [0095]) having a first interchangeable cooking module, a second interchangeable cooking module, and a third interchangeable cooking module (a plurality of oven slots 110, Fig 1A, [0095]);
a first oven (separate loadable ovens 102, Figs 1A-3, [0095]) contained within said first interchangeable cooking module;
a second oven (separate loadable ovens 102, Figs 1A-3, [0095]) contained within said second interchangeable cooking module;
a third oven (separate loadable ovens 102, Figs 1A-3, [0095]) contained within said third interchangeable cooking module, wherein said third oven is different from said first and second ovens;
a control panel (display panel 120…by the on-board control system 312, Fig 3, [0120]; 312…require that the user provide an input, [0158]) on said housing for receiving cooking inputs;
a controller within said housing for controlling said first and second interchangeable cooking modules (provide cooking commands the control the heating elements 126 within each of the ovens 102, [0153]), wherein said controller includes a memory (at least one processor and at least one processor-readable medium communicatively coupled to the at least one processor, [0005]; Clearly, the controller needs memory during the execution of commands) for storing;
a food entry table containing a list of types of food items to be cooked within said modular cooking appliance and their respective cook settings (312 may provide commands that control the length-wise movement… the vertical movement of the transfer robot platform 370, [0154]; the oven 102 containing the food item… acknowledging a prompt on a computer screen, [0158], Fig 3; Clearly, the modular cooking apparatus of Goldberg et al. can have “a food entry table containing a list of types of food items to be cooked within said modular cooking appliance and their respective cook settings” as claimed); and
a single power plug for receiving electrical power from a wall outlet (the common electrical power distribution bus on the oven rack system 100 includes an external electrical interface 132 that provides power of the oven rack system from ta power outlet 324, [0121], Fig 5).
Goldberg et al. disclose the invention substantially as claimed and as discussed above; except, a maximum current drawn table containing, for each of said first, second, and third ovens (the limitation “for each of said first, second, and third ovens” taught by Goldberg et al. already), the maximum current drawn by said oven when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102);
McKee et al. teach a maximum current drawn table (table B includes example configurations of modes of operation for oven 100 controlled by the controller, [0091] Clearly, table B of can have “a maximum current drawn table” as claimed) containing, for each of said first, second, and third ovens (the limitation “for each of said first, second, and third ovens” taught by Goldberg et al. already), the maximum current drawn by said oven (see details in Table B) when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. with McKee et al.’s further teaching of a maximum current drawn table containing, for each of said first, second, and third ovens (the limitation “for each of said first, second, and third ovens” taught by Goldberg et al. already), the maximum current drawn by said oven when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102) because McKee et al. teach, in Para. [0099], that an excellent cooking chamber which is adapted to receive a food product or other item to by heated to be placed on a support for a desired heating way.
Regarding Claims 2, 6-12, 17-18, 20, 22, 28-31, 36-37 and 39, Goldberg et al. in view of McKee et al. teach the invention as claimed and as discussed above, and Goldberg et al. further teach:
Claims 2 and 22 respectively, wherein said first interchangeable cooking module is associated with a first food loading mechanism (transfer robot 354… able to load and unload pizzas or other food items from ovens, [0139]) for transporting food in and out of said first oven.
Claim 6, wherein said first oven is an impingement oven (102 take the form of air impingement ovens, [0110]) and said second oven is a convection oven (to operate in a convective cooking mode if desired, [0093]).
Claim 7, wherein said first oven is an impingement oven (102 take the form of air impingement ovens, [0110]) and said second oven is a microwave oven (a microwave oven, [0093]).
Claim 8, wherein said first oven is a convection oven (to operate in a convective cooking mode if desired, [0093]) and said second oven is a microwave oven (a microwave oven, [0093]).
Claim 9, wherein said first interchangeable cooking module includes a first heating (heater elements for heating of the food items, [0066]) and airflow system (may control airflow, [0093]).
Claim 10, wherein said second interchangeable cooking module includes a second heating (heater elements for heating of the food items, [0066]) and airflow system (may control airflow, [0093]).
Claim 11, wherein said first interchangeable cooking module is symmetrical along a longitudinal axis (see Figs. 1A-1D).
Claim 12, wherein said second interchangeable cooking module is symmetrical along a longitudinal axis (see Figs. 1A-1D).
Claims 20 and 39 respectively, wherein said single power plug receives single-phase 50-Amp current (Clearly, the single power plug can receive single-phase 50-Amp current as claimed).
Claim 28, wherein said first oven is an impingement oven (102 take the form of air impingement ovens, [0110]).
Claim 29, wherein said second oven is a convection oven (to operate in a convective cooking mode if desired, [0063]).
Claim 30, wherein said third oven is a microwave oven (a microwave oven, [0093]).
Claim 31, wherein said first interchangeable cooking module includes a first heating (heater elements for heating of the food items, [0066]) and airflow system (may control airflow, [0093]), and said second interchangeable cooking module includes a second heating (heater elements for heating of the food items, [0066]) and airflow system (may control airflow, [0093]).
Regarding Claims 17-18 and 36-37, Goldberg et al. in view of McKee et al. teach the invention as claimed and as discussed above; except claims 17-18 and 36-37. McKee et al. further teach:
Claim 17, wherein said memory further stores a current drawn history table (less power consumption by oven 100 than ovens that require a 208 volt or 240 volt 30 ampere electric service results in cost savings as well, [0096]; memory 1420 contains instructions for controlling operation of processor 1415, [0102]).
Claim 18, wherein said current drawn history table (taught by McKee et al. already) contains, for each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already), an average current drawn by said ovens, when it is cooking a type of food items listed in said food entry table (Clearly, a cooking type of food items can be list in said food entry table).
Claim 36, wherein said memory further stores a current drawn history table (less power consumption by oven 100 than ovens that require a 208 volt or 240 volt 30 ampere electric service results in cost savings as well, [0096]; memory 1420 contains instructions for controlling operation of processor 1415, [0102]).
Claim 37, wherein said current drawn history table (taught by McKee et al. already) contains, for each of said first, second, and third ovens (the limitation “for each of said first, second, and third ovens” taught by Goldberg et al. already), an average current drawn by said ovens, when it is cooking a type of food items listed in said food entry table (Clearly, a cooking type of food items can be list in said food entry table).
Claims 3-5 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of McKee et al. (US 2015/0181655 A1) as applied to claims above further in view of Nevarez (US 2011/0114634 A1).  
Regarding Claims 3-5 and 23-26, Goldberg et al. in view of McKee et al. disclose the invention substantially as claimed and as discussed above; except Claims 3-5 and 23-26.
	Nevarez teaches: Claim 3, wherein an oven (a conveyor oven 20, Fig 1, [0028]) with food loading mechanism includes a belt drive mechanism having a belt (a conveyor belt 46, Fig 2, [0031]), a belt drive motor (motor 56, Fig 2, [0032]), a belt drive wheel (a drive wheel 48, Fig 2, [0031]) driven by said belt drive motor, and an opposing belt wheel (an idle wheel 50, Fig 2, [0031]). Claim 4, wherein a cooking oven (a cooking apparatus 20, Fig 1, [0033]) is associated with a food loading mechanism (conveyor assembly 42, Fig 2. [0031]) for transporting food in and out of oven. Claim 5, wherein the food loading mechanism includes a belt drive mechanism having a belt (a conveyor belt 46, Fig 2, [0031]), a belt drive motor (motor 56, Fig 2, [0032]), a belt drive wheel (a drive wheel 48, Fig 2, [0031]) driven by said belt drive motor, and an opposing belt wheel (an idle wheel 50, Fig 2, [0031]). Claim 23, wherein a food loading mechanism (conveyor assembly 42, Fig 2. [0031]) includes a belt drive mechanism having a belt (a conveyor belt 46, Fig 2, [0031]), a belt drive motor (motor 56, Fig 2, [0032]), a belt drive wheel (a drive wheel 48, Fig 2, [0031]) driven by said belt drive motor, and an opposing belt wheel (an idle wheel 50, Fig 2, [0031]). Claim 24, wherein a cooking oven (a cooking apparatus 20, Fig 1, [0033]) is associated with a food loading mechanism (conveyor assembly 42, Fig 2. [0031]) for transporting food in and out of said oven. Claim 25, wherein said food loading mechanism includes a belt drive mechanism having a belt (a conveyor belt 46, Fig 2, [0031]), a belt drive motor (motor 56, Fig 2, [0032]), a belt drive wheel (a drive wheel 48, Fig 2, [0031]) driven by said belt drive motor, and an opposing belt wheel (an idle wheel 50, Fig 2, [0031]). Claim 26, wherein a cooking module includes a food loading mechanism (conveyor assembly 42, Fig 2. [0031]) for transporting food in and out of an oven (a cooking apparatus 20, Fig 1, [0033]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. in view of McKee et al. with Nevarez’s further teaching of Claim 3, wherein said first food loading mechanism includes a belt drive mechanism having a belt, a belt drive motor, a belt drive wheel driven by said belt drive motor, and an opposing belt wheel. Claim 4, wherein said second interchangeable cooking module (the limitation “said second interchangeable cooking module” taught by Goldberg et al. already) is associated with a second food loading mechanism for transporting food in and out of said second oven (the limitation “said second oven” taught by Goldberg et al. already); Claim 5, wherein said second food loading mechanism includes a belt drive mechanism having a belt, a belt drive motor, a belt drive wheel driven by said belt drive motor, and an opposing belt wheel; Claim 23, wherein said first food loading mechanism includes a belt drive mechanism having a belt, a belt drive motor, a belt drive wheel driven by said belt drive motor, and an opposing belt wheel; Claim 24, wherein second interchangeable cooking module (the limitation “second interchangeable cooking module” taught by Goldberg et al. already) is associated with a second food loading mechanism for transporting food in and out of said second oven (the limitation “said second oven” taught by Goldberg et al. already); Claim 25, wherein said second food loading mechanism includes a belt drive mechanism having a belt, a belt drive motor, a belt drive wheel driven by said belt drive motor, and an opposing belt wheel; Claim 26, wherein third interchangeable cooking module (the limitation “third interchangeable cooking module” taught by Goldberg et al. already) includes a third food loading mechanism for transporting food in and out of said third oven, because Nevarez teaches, in Abstract, that an excellent cooking oven with a single opening by which a food product enters and exits on a conveyor belt that is reversibly driven to convey the food product in and out of the oven chamber in a reciprocating manner. 
Claims 13-14 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of McKee et al. (US 2015/0181655 A1) as applied to Claims 1 and 21 respectively, further in view of  
Lang (US 2016/0068689 A1).
	Regarding Claims 13-14 and 32-33, Goldberg et al. in view of McKee et al. disclose the invention substantially as claimed and as discussed above; Goldberg et al. further disclose: Claims 13 and 32 respectively, wherein said first interchangeable cooking module includes at least two heat-insulating surfaces (further include at least one thermally insulating layer spaced outwardly of the floor, the ceiling or the at least one side wall with respect to the interior of the oven box, [0035]); Claims 14 and 33 respectively, wherein said second interchangeable cooking module includes at least two heat-insulating surfaces (further include at least one thermally insulating layer spaced outwardly of the floor, the ceiling or the at least one side wall with respect to the interior of the oven box, [0035]);
Goldberg et al. in view of McKee et al. disclose the invention substantially as claimed and as discussed above; except the surfaces filled with sand or salt held in silicone.
Lang teaches an insulating layer (see Title) filled with sand or salt held in silicone (also contain… silicon…quartz sand, [0084]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. in view of McKee et al. with Lang’s further teaching of Claim 13, wherein said first interchangeable cooking module (the limitation “said first interchangeable cooking module” taught by Goldberg et al. already) includes at least two insulating surfaces filled with sand or salt held in silicone. Claim 14, wherein said second interchangeable cooking module (the limitation “said second interchangeable cooking module” taught by Goldberg et al. already) includes at least two insulating surfaces filled with sand or salt held in silicone. Claim 32, wherein said first interchangeable cooking module (the limitation “said first interchangeable cooking module” taught by Goldberg et al. already) includes at least two insulating surfaces filled with sand or salt held in silicone. Claim 33, wherein said second interchangeable cooking module (the limitation “said second interchangeable cooking module” taught by Goldberg et al. already) includes at least two insulating surfaces filled with sand or salt held in silicone, because Lang teaches, in Abstract that an excellent composition forming an insulating layer which have a higher expansion rate and the particular fire resistance time can be applied easily and quickly, the composition is suitable especially for fire protection.
Claims 15-16 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of McKee et al. (US 2015/0181655 A1) as applied to Claims 1 and 21 respectively, further in view of  
Bell (US 2006/0007059 A1).
Regarding Claims 15-16 and 34-35, Goldberg et al. in view of McKee et al. disclose the invention substantially as claimed and as discussed above; except Claims 15-16 and 34-35.
Bell teaches: Claim 15, wherein said controller (the limitation “said controller” taught by Goldberg et al. already) includes a multiplexor (an LED multiplexor, [0016]) for selectively directing current (design to manage higher electrical current and/or electrical voltage values, [0016]) to said first and second interchangeable cooking modules (the limitation “said first and second interchangeable cooking modules” taught by Goldberg et al. already). Claim 16, wherein said controller (the limitation “said controller” taught by Goldberg et al. already) includes a processor for controlling said multiplexor (the LED multiplexor is itself typically controlled by another digital electronic circuit called a microcomputer unit (MCU), [0016]). Claim 34, wherein said controller (the limitation “said controller” taught by Goldberg et al. already) includes a multiplexor (an LED multiplexor, [0016]) for selectively directing current (design to manage higher electrical current and/or electrical voltage values, [0016]) to said first and second interchangeable cooking modules (the limitation “said first and second interchangeable cooking modules” taught by Goldberg et al. already).. Claim 35, wherein said controller (the limitation “said controller” taught by Goldberg et al. already) includes a processor for controlling said multiplexor (the LED multiplexor is itself typically controlled by another digital electronic circuit called a microcomputer unit (MCU), [0016]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. in view of McKee et al. with Bell’s further teaching of Claims 15-16 and 34-35, because Bell teaches, in phar. [0016] that an excellent multiplexor to manage higher electrical current and/or electrical voltage values that most MCU units.
Claims 19 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of McKee et al. (US 2015/0181655 A1) as applied to claims shown above further in view of McKee et al. (US 2012/0111857 A1).  
Regarding Claims 19 and 38 respectively, Goldberg et al. in view of McKee et al. disclose the invention substantially as claimed and as discussed above; except, wherein each of said first and second ovens includes a different set of electrical connectors for connecting to a corresponding ones of connectors within said first and second interchangeable cooking modules.
McKee et al. (US 2012/0111857 A1) teach an oven (oven 100b, Figs 1-5a, [0042]) includes a different set of electrical connectors (100b can operate or run on the single phase 208 or 240 volt 30 ampere electric service upon connector 130 connecting to plug 500, Fig 5a, [0044]) for connecting to a corresponding ones of connectors within a cooking modules (conking module of oven 100b, Figs 1-5a).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. in view of McKee et al. with McKee et al. (US 2012/0111857 A1)’s further teaching of Claims 19 and 38 respectively, wherein each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already) includes a different set of electrical connectors for connecting to a corresponding ones of connectors within said first and second interchangeable cooking modules (the limitation “said first and second interchangeable cooking modules” taught by Goldberg et al. already), because McKee et al. (US 2012/0111857 A1) teaches, in Para. [0003] that an excellent cooking oven with a conveyor belt mechanism for operational convenience and space saving purpose.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2020/0200393 A1) in view of Nevarez (US 2011/0114634 A1) as applied to claim 26 shown above further in view of Nishijima (JP 2014084919).  
Regarding Claim 27, Goldberg et al. in view of Nevarez disclose the invention substantially as claimed and as discussed above; except, claim 27, wherein said third food loading mechanism (the limitation “said third food loading mechanism” taught by Goldberg et al. already) includes a crank-and-cam mechanism.
Nishijima teaches a cooker (a heating cooker, Fig 1, [0011]) with a food loading mechanism includes a crank-and-cam mechanism (an exhaust damper device 200 using a cam mechanism…main body 201, the cam plate 202, [0039]; a crank 220, [0042], Figs 4-5).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Goldberg et al. in view of Nevarez with Nishijima’s further teaching of Claim 27, wherein said third food loading mechanism (the limitation “said third food loading mechanism” taught by Goldberg et al. already) includes a crank-and-cam mechanism, because Nishijima teaches, in Para. [0010] that an excellent oven with a cam mechanism which can be reduced in size with a simple configuration and can be easily assembled.
Response to Arguments
Applicant’s arguments filed 07/27/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “The Office Action cites paragraphs [0154] and [0158] with regard to the Food Entry Table limitation. (See Office Action at 5). Paragraph [0154] is cited for its disclosure of the movement of the transfer robot platform 370 of Goldberg. Paragraph [0158] is cited for its disclosure of a user acknowledging a prompt on a computer screen to confirm that an expired food item has been discarded. Neither of these paragraphs disclose a Food Entry Table as recited in Claim 1. Nor does Goldberg elsewhere disclose a Food Entry Table. Paragraphs [0120], [0125], [0130], 0150], and [0157] refer to the "cooking parameters" or "cooking conditions" of different food items that are cooked in the ovens 102. However, Goldberg does not disclose that either the ovens 102 themselves or the system 100 includes "a food entry table containing a list of types of food items to be cooked within said modular cooking appliance and their respective cook settings," as recited in Claim 1”, “However, McKee '655 does not disclose, teach, or suggest "a maximum current drawn table containing, for each of said first and second ovens, the maximum current drawn by said oven when it is cooking a type of food item listed in said food entry table." First, Table B of McKee '655 is simply a summary of several different electrical configurations for a single, highspeed combination oven. It does not represent a table that is provided within the oven itself. Second, Table B of McKee '655 does not relate the Total Amperes shown in the table for a particular electrical configuration to any food item. In fact, Table B does not even refer to any food items. Finally, the electrical configurations shown in Table B are for a single oven and not for different ovens (e.g., a first oven and a second oven)”, “Furthermore, one of ordinary skill in the art would not be motivated to combine the Goldberg and McKee '655 references. As discussed above, McKee '655 discloses a single, stand-alone oven. Such an oven would not be suitable for inclusion in the configurable oven system of Goldberg”, and “Like Claim 1, independent Claim 21 recites the Food Entry Table and the Current Drawn History Table. Accordingly, Claim 21 distinguishes over the combination of Goldberg in view of McKee '655 for at least the reasons set forth above with regard to Claim 1”.
The examiner’s response: The combination of Goldberg et al. in view of McKee et al. fully disclosed all the limitations as cited in the independent claims 1 and 21, satisfying all the structural limitations as set forth in this office action shown above. The purpose of bring in McKee et al. is to provide a maximum current drawn table containing, for each of said first and second ovens (the limitation “each of said first and second ovens” taught by Goldberg et al. already), the maximum current drawn by an oven when it is cooking a type of food item listed in said food entry table (the limitation “cooking a type of food item listed in said food entry table” taught by Goldberg et al. under [0120]: provides information such as the type of food item in the oven 102), and to teach with a motivation of providing an excellent cooking chamber which is adapted to receive a food product or other item to by heated to be placed on a support for a desired heating way (Para. [0099], McKee et al.).  
Since The combination of Goldberg et al. in view of McKee et al. teach all the structure limitation of the claim already, when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01).  The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (MPEP 2114-I). Therefore, the examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761